Title: Madame Bureaux de Pusy to Thomas Jefferson, 18 October 1812
From: Bureaux de Pusy, Françoise Julienne Isle de France Poivre
To: Jefferson, Thomas


          Monsieur Philadelphie ce 18 8bre 1812South Eight Street No 112.
          Voudrez vous bien avoir la bonte de me pardonner de vous avoir fait attendre l’ouvrage de Mr faugeas de St fond, ce livre etait dans une de mes caisses qui est arrivée à Philadelphie et y est restée pendant que j’étais à la campagne. Je sollicite et j’ose èsperer toute votre indulgence mais il me reste beaucoup de regret d’avoir si mal rempli la commission dont j’avais eté honorée pour vous.
          je pense Monsieur que l’ouvrage de Mr du Pont que mes beaux freres s’etaient chargés de vous faire passer vous est parvenu dépuis long tems.
          j’ai reçu de vous, Monsieur, une lettre pleine de bonté dont j’ai été bien touchée, mes enfans et moi nous vous prions d’agreer tous nos Sentimens de reconnaissance et de Respect.
          Isle de france Poivre Bureaux de Pusy
          
          Editors’ Translation
          
            Sir Philadelphia 18 October 1812South Eighth Street Number 112.
            Please forgive me for making you wait for Mr. Faujas de Saint-Fond’s book, it was in one of my boxes that arrived in Philadelphia and stayed there while I was in the countryside. I request and dare to hope for all your indulgence but I remain very sorry for having so badly fulfilled the errand for you with which I was honored.
            I believe, Sir, that Mr. Du Pont’s work, which my stepbrothers had taken care to send to you, reached you long ago.
            I received from you, Sir, a very kind letter that touched me deeply, my children and I ask you to accept our grateful and respectful regards.
            Isle de France Poivre Bureaux de Pusy
          
        